Citation Nr: 9913650
Decision Date: 05/19/99	Archive Date: 06/24/99

DOCKET NO. 94-21 101               DATE MAY 19, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for malocclusion of the
maxilla secondary to surgery.

2. Entitlement to service connection for an acquired psychiatric
disorder, to include post-traumatic stress disorder.

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel 

INTRODUCTION

The veteran had active service from June 1978 to May 1981.

The current appeal originated with a rating decision dated in
August 1993 in which the Regional Office (RO) denied service
connection for maxilla, malocclusion, secondary to surgery. The
veteran subsequently perfected an appeal of.'that decision. A
hearing was held before the undersigned, a member of the Board of
Veterans'Appeals (Board), in Washington, D.C, in September 1996.
The Board remanded the case in October 1996. In February 1998, the
RO denied service connection for post-traumatic stress disorder;
and the veteran perfected an appeal of that decision. The veteran
also appeared at another hearing before the undersigned in August
1998.

In his Department of Veterans Affairs (VA) Form 9 (Appeal to Board
of Veterans' Appeals) received in January 1994, the veteran related
that he might have an attorney; however, there was no power of
attorney of record. Therefore, the Board requested that the RO ask
the veteran to clarify whether he wanted representation and provide
him with the proper forms for appointing a representative. In
November 1996, the RO sent a letter to the veteran asking him to
clarify whether he desired representation in his appeal. The RO
also provided the veteran, with a VA Form 21-22 (Appointment of
Veterans Service Organization As Claimant's Representative) and a
VA Form 22a (Appointment of Attorney or Agent As Claimant's
Representative). In a VA Form 21-4138 (Statement in Support of
Claim) dated in November 27, 1996, the veteran related that he
reserved his night to argument by an attorney or recognized
organization to argue his point on appeal. The claims file includes
a VA Form 21-22 dated November 27, 1996, in which the veteran
appointed "American Veterans Committee [and] Attorney" as his
representative and a VA Form 22a dated the same day in November
1996.

In December 1996, the RO sent a letter to the veteran acknowledging
receipt of his VA Form 22a, informing the veteran that he failed to
identify the name of the person designated as his attorney and that
person's complete mailing address and

- 2 - 

notifying the veteran that no action was being taken to acknowledge
representation and that the VA Form 22a was being returned for
proper completion. The veteran responded in a letter, in which he
expressed frustrations with the RO's not having clarified the
section regarding "Fees" on the VA Form 22a, as the veteran had
requested on that form. It does not appear, however, that the
veteran provided the information requested in the RO's December
1996 letter.

In a VA Form 21-4138 received in June 1997, the veteran related
"[f]urthermore I have requested on numerous occasions for
clarification of being entitled to representation by an attorney
... [a]lso this claim, as I've requested as sponsor on my first
claim to be the same as."

In a letter dated in June 1998, the executive director of the
American Veterans Committee wrote:

Recently, the enclosed file and letter came to my office. These
communications are the first word we have had about [the veteran's]
case. We have never been contacted by [the veteran]. The American
Veterans Committee has volunteer attorneys who handle veterans
claims cases. At the present time, we are unable to provide an
attorney to assist [the veteran]. Therefore, we respectfully
request that you obtain other assistance for [ the veteran].

The provisions of 38 C.F.R. 20.608 (1998) deal with withdrawal of
a representative, and there are specific procedures for the
withdrawal of services after certification of an appeal. The Board
notes that this case was certified on appeal in May 1994.
Therefore, if one views the June 1998 letter from the American
Veterans Committee as the representative's attempt to withdraw as
the veteran's representative, the restrictions on a
representative's right to withdraw after a case has been certified
on appeal are applicable. However, those restrictions, under 38
C.F.R. 20.608, apply only to those cases in which the
representative has

- 3 - 

previously agreed.to act as representative in an appeal. In
addition to express agreement, orally or in writing, such agreement
shall be presumed if the representative makes an appearance in the
case by acting on an appeal,,Int's behalf before the Board in any
way after the appellant has designated the representative. In this
case, there is no evidence that the American Veterans Committee
ever acted as the veteran's representative, and that organization,
in the June 1998 letter, expressly related that it had not been
contacted by the veteran nor had it ever heard of the veteran's
case prior to having recently been sent a letter regarding the
veteran from the VA. Moreover, the veteran submitted another VA
Form 9 in May 1998, in which he noted that his representative,
American Veterans Committee, had not provided "the first bit of
representation."

Under the circumstances discussed above, the Board finds that the
American Veterans Committee was not required to show good cause as
to why it was withdrawing as the veteran's representative in
accordance with the provisions of 38 C.F.R. 20.608(b). Further-
more, at the Board hearing in August 1998, after the veteran
pointed out that he did not have a representative, the undersigned
asked him if he was comfortable not having a representative, and
the veteran testified that he was comfortable without a
representative.

FINDING OF FACT

No competent medical evidence is of record that would establish
that the veteran currently has an acquired psychiatric disorder
which is causally related to service or to any incident or event
therein, or which shows that he currently has post-traumatic stress
disorder.

4 - 

CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for an
acquired psychiatric disorder, to include post-traumatic stress
disorder, is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service connection
for a particular disability requires evidence of the existence of
a current disability and evidence that the disability resulted from
a disease or injury incurred in or aggravated during service. 38
U.S.C.A. 1110 (West 1991). Additionally, where a veteran served
continuously for ninety (90) days or more during a period of war or
during peacetime service after December 31, 1946, and a psychosis
becomes manifest to a degree of 10 percent within one year from
date of termination of such service, such disease shall be presumed
to have been incurred in service, even though there is no evidence
of such disease during the period of service. This presumption is
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 3.307, 3.309 (1998).
Service connection may also be granted for any disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1998).

With regard to post-traumatic stress disorder, service connection
for that disorder requires medical evidence establishing a clear
diagnosis of the condition, credible supporting evidence that the
claimed inservice stressor actually occurred, and a link,
established by medical evidence, between current symptomatology and
the claimed inservice stressor. 38 C.F.R. 3.304(f) (1998).

Additionally, the Board notes that the veteran must submit evidence
that his claim for entitlement to service connection benefits is
well-grounded. 38 U.S.C.A. 5107(a). A well-grounded claim is one
which is plausible; that is meritorious on

- 5 - 

its own and capable of substantiation. Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990). Unlike civil actions, the VA benefit system
requires more than just an allegation. The veteran must submit
supporting evidence that is sufficient to justify a belief by a
fair and impartial individual that the claim is plausible. Tripak
v. Derwinski, 2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet.
App. 136, 139 (1994).

The three elements of a well grounded claim for service connection
benefits are: (1) evidence of a current disability as provided by
a medical diagnosis; (2) evidence of incurrence or aggravation of
a disease or injury in service as provided by either lay or medical
evidence, as the situation dictates; and, (3) a nexus, or link,
between the inservice disease or injury and the current disability
as provided by competent medical evidence. See Caluza v. Brown, 7
Vet. App. 498, 506 (1995); 38 C.F.R. 3.303. This means that there
must be evidence of disease or injury during service, a current
disability, and a link between the two. Further, the evidence must
be competent. That is, the presence of a current disability
requires a medical diagnosis; and, where an opinion is used to link
the current disorder to a cause during service, a competent opinion
of a medical professional is required. See Caluza at 504.

A VA dentist in August 1993 diagnosed psychological trauma due to
esthetic results of the dental surgery in service. At that
examination, the veteran complained "psychologically I can't smile
due to the ugly-looking teeth and bone t)ump on that side." The
report of the dental examination included no objective
psychological findings and no diagnosis of a psychiatric related
disability. Thus, the Board finds that the examiner's assessment of
psychological trauma due to esthetic results is based solely on the
veteran's history; and a medical opinion in which the physician
relied on a recitation of medical history by the veteran, who is a
layperson, has no probative value. See Reonal v. Brown, 5 Vet. App.
458, 460 (1993). Therefore, the Board finds that the assessment of
the examiner that the veteran had psychological trauma due to
esthetic results is not sufficient evidence with which to establish
a well-grounded claim for entitlement to service connection for an
acquired psychiatric disorder.

6 - 

Additionally, VA and private medical records dated in the 1990's
show that the veteran has been treated for alcohol dependence,
bipolar disorder, neurotic depression, neurotic disorder, not
otherwise specified, schizoaffective disorder, bipolar affective
disorder, anxiety and depression; however, there is no competent
evidence tending to show that any acquired psychiatric disorder is
causally related to service or that a psychosis was manifested to
a compensable degree within one year of the veteran's separation
from service. Furthermore, the veteran has submitted no competent
evidence of a diagnosis of post-traumatic stress disorder.
Moreover, in his testimony at the Board hearing in August 1998, the
veteran indicated that he had not been diagnosed with post-
traumatic stress disorder. Therefore, the Board finds that the
claim for entitlement to service connection for an acquired
psychiatric disorder, to include post-traumatic stress disorder, is
not well-grounded.

Where the veteran has not met the burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that a claim for service-connection benefits is well-grounded, the
VA has no duty to assist him in developing facts pertinent to such
claim, to include affording the veteran a VA psychiatric
examination. 38 U.S.C.A. 5107. Further, if the veteran does not
submit a well- grounded claim, the appeal of the claim must fail.
38 U.S.C.A. 5107(a); Murphy, 1 Vet. App. at 81.

The governing law, 38 U.S.C.A. 5107(a),

[R]eflects a policy that implausible claims should not consume the
limited resources of the VA and force into even greater backlog and
delay those claims which -- as well grounded -- require
adjudication.... Attentiveness to this threshold issue is, by law,
not only for the Board but for the initial adjudicators, for it is
their duty to

7 - 

avoid adjudicating the implausible claims at the expense of
delaying well grounded ones.

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

Additionally, the Board notes that the veteran has not reported
that any competent evidence exists that if obtained would establish
a well-grounded claim for post- traumatic stress disorder. Under
the circumstances, the VA has no further duty to assist the veteran
in developing a well-grounded claim for entitlement to service
connection for that disorder. Epps v. Brown, 9 Vet. App. 341
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, the Board notes that the RO's failure to find the claim
for entitlement to service connection for post-traumatic stress
disorder not well-grounded constitutes harmless error. Edenfield v.
Brown, 8 Vet. App. 384 (1995).

ORDER

The appeal of the claim for entitlement to service connection for
an acquired psychiatric disorder, to include post-traumatic stress
disorder, is denied.

REMAND

Also in his substantive appeal, the veteran related that he was
seeking to have teeth repaired. However, prior to the Board's
October 1996 remand, neither the RO nor the VA Medical Center
(VAMC) had specifically addressed the issue of entitlement to Class
II dental treatment. For the reasons discussed below, the Board
finds that no further action with regard to that issue is
warranted.

- 8 - 

The Board notes that outpatient dental treatment may be authorized
by the Chief, Dental Service, for beneficiaries to the extent
prescribed and in accordance with the applicable classification and
provisions set forth below.

Class II. Those having a service-connected noncompensable dental
condition or disability as shown to have been in existence at the
time of discharge or release from active service, which took place
before October 1, 1981, may be authorized any treatment indicated
as reasonably necessary for the one-time correction of the service-
connected noncompensable condition, but only if:

(A) They were discharged or released, under conditions other than
dishonorable, from a period of active military, naval or air
service of not less than 180 days,

(B) Application for treatment is made within one year after such
discharge or release;

(C) VA dental examination is completed within 14 months after
discharge or release, unless delayed through no fault of the
veteran.

38 U.S.C.A. 1712 (West 1991); 38 C.F.R. 17.161 (1998).

Furthermore, in a VA Form 21-4138 (Statement in Support of Claim)
dated in October 1992, the veteran indicated that he requested
dental treatment from the VAMC in Chillicothe, Ohio after his
discharge from service in 1981; and, at the September 1996 Board
hearing, he testified that he sought dental treatment at that VAMC
within one year after service in 1981 or 1982. While he related in
the October 1992 VA Form 21-4138 that he was refused VA dental
treatment, he testified at the hearing that there were dental
records. He also testified. that he

- 9 -

received dental treatment while hospitalized at the VAMC for other
disorders. Review of the claims file discloses that the RO has
requested VA dental records and other medical records dated from
May 1981; however, the claims file includes no evidence or
documentation of VA dental treatment contemporaneous with the one
year period following the veteran's separation from service.

The Board also notes that, under the provisions of 38 U.S.C.A.
1712(b)(2) (West 1991), the service department shall provide a
member of the Armed Forces with a written explanation of the
provisions of 38 U.S.C.A. 1712(b)(1)(B) (West 1991) and enter in
the service records a statement signed by the member acknowledging
receipt of such explanation or if the member refuses to sign such
a statement, a certification from an officer designated for such
purpose that the member was provided such an explanation. In Mays
v. Brown, 5 Vet. App. 302, 306 (1993), the U.S. Court of Appeals
for Veterans Claims (Court) (known as the United States Court of
Veterans Appeals prior to March 1, 1999) found that the provisions
of 38 U.S.C.A. 1712(b)(2) had not been complied with when a search
of VA and service records failed to locate a statement or
certification in accordance with such provisions. When the
notification provisions of 38 U.S.C.A. 1712(b)(2) are not complied
with, the VA should determine whether the veteran has a
noncompensable dental disability. See Mays, 5 Vet. App. at 307.
Therefore, the RO was requested to search VA and service records
and, if no certification or statement was found, to schedule the
veteran for a VA dental examination in order to determine whether
he had a noncompensable dental disability which would establish
entitlement to VA Class II outpatient dental treatment. However,
upon further review of the case, the Board finds that Mays is
inapplicable to this case. That statute in question, 1712(b)(2),
was not passed until 1981, and did not become effective until
October 1, 1981, after the veteran's separation from service. See
Pub. L. No. 97-35, 2002(a)(2), (b)(1).

According to the February 1998 supplemental statement of the case,
occlusion of the maxilla is considered a congenital or
developmental defect. However, the report of a VA dental
examination in July 1993 includes an assessment of malocclusion
secondary to surgery. Thus, there is competent evidence tending to
relate the

- 10- 

malocclusion to the veteran's history of surgery in service.
However, it is not clear if that examiner reviewed the veteran's
service dental records prior to making the assessment.
Additionally, at a Board hearing in September 1996, the veteran
testified that he went to the dentist in service and that the
dentist discovered an impacted tooth, tooth # 5 or 6. According to
his testimony, the tooth had been knocked out in a scuffle about
seven years before and his gum had grown over where the tooth had
been. The veteran was afforded a VA examination in October 1997,
and the diagnosis was incompletely erupted tooth #6 with some
residual bone depression of the buccal plate. According to the
February 1998 supplemental statement of the case, the veteran's
incompletely erupted tooth #6 is a congenital condition; however
there is no competent evidence tending to find that such is the
case. Under the circumstances, the Board finds that another VA
dental examination is warranted in this case.

While the Board regrets the delay involved in remanding this case,
it is felt that proceeding with a decision on the merits at this
time would not withstand Court scrutiny. For that reason, the case
is REMANDED to the RO for the following development:

1. The RO should refer the case to the VA dentist who examined the
veteran in October 1997, if possible. If that dentist is not
available to review the veteran's claims file and the October 1997
examination findings and respond to the questions below, the
veteran should be scheduled for another VA dental examination. The
examiner should note any current residuals of the veteran's dental
surgery in service, including malocclusion, disfigurement or bone
loss. The examiner should also report if any current disability,
including any bone loss is due to a condition which existed prior
to service, based on the review of the service dental records.
Also, any conditions which 

are considered congenital or developmental in nature should be
identified as such.

2. Thereafter, if any benefit sought, for which an appeal has been
perfected, remains denied, the veteran should be furnished a
supplemental statement of the case and given the opportunity to
respond thereto with additional argument and/or evidence.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been

JEFF MARTIN 
Member, Board of Veterans' Appeals

- 12 -

